Santaniello, J.,
dissenting. I agree wholeheartedly with the dissenting opinion of Justice Dannehy. I write separately to note that the statutory interpretation offered by the defendant in support of his double jeopardy claim leads to a bizarre result.
*124The defendant argues that the legislature intended that a person who simultaneously possesses both cocaine and heroin should be charged with only one criminal offense under General Statutes § 21a-279 (a). Section 21a-279, however, assesses different penalties for the possession of different types of narcotics. A person who possesses both cocaine as proscribed by § 2 la-279 (a) and marihuana as proscribed by § 21a-279 (b) must be charged with two different criminal offenses. The majority’s interpretation thus leads to an incongruous result: a person possessing both cocaine and heroin will be charged with one crime and a person possessing both cocaine and marihuana will be charged with two crimes. Also, the overall statutory scheme suggests that the legislature intended possession of a “narcotic substance” as proscribed by § 2 la-279 (a) to be a more serious offense than possession of cannabis-type substances as proscribed by § 21a-279 (b) or (c). Thus, oddly, under the majority’s interpretation, a person possessing cocaine and heroin will be subject to a lesser penalty than a person possessing cocaine and marihuana.
Because statutory interpretations which produce a more rational result are favored over those which produce bizarre or incongruous results; State v. Parmalee, 197 Conn. 158, 165, 496 A.2d 186 (1985); I cannot agree with the majority’s analysis of the double jeopardy claim. I accordingly dissent.